Order entered June 9, 2015




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-01001-CR

                                   JOCELYN UY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Collin County, Texas
                           Trial Court Cause No. 004-86182-2013

                                            ORDER
       The above case has been set for submission on appeal. Pursuant to rules 34.6(d) and 43.6

of the Texas Rules of Appellate Procedure, Claudia Webb is ORDERED to prepare, certify, and

file in this Court no later than June 12, 2015, a supplement to the reporter’s record containing all

the exhibits.

                                                       /s/   DAVID L. BRIDGES
                                                             PRESIDING JUSTICE